HOLLAND, District Judge.
Thirteen reasons are filed in this case why a new trial should be granted. The important fact at issue in the case was the construction placed upon a contract written in ambiguous language, which had been acted upon for about five years, and it was a question which construction had controlled the actions of the parties. This question was left to the jury under proper instructions, and we are convinced the verdict is justified by the evidence.
Motion for a new trial overruled.